Citation Nr: 0500387	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for the service-
connected rheumatoid arthritis, currently evaluated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to May 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the RO.  

In January 2004, the Board remanded this case to the RO for 
additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran is seeking an increased rating for rheumatoid 
arthritis.  He essentially contends that he experiences pain 
and other symptoms in the joints of his shoulders, elbows, 
knees, ankles, and back.  He believes that his symptomatology 
is more severe than is contemplated by the 40 percent rating 
currently assigned.  

The record reflects that the veteran underwent a VA 
examination in August 2002.  However, this examination 
appears to have been limited to his lumbar spine.  

Consequently, in January 2004, the Board remanded this case 
so that the veteran could undergo another VA examination to 
obtain a clearer picture as to the severity of his rheumatoid 
arthritis.  However, the veteran subsequently failed to 
report for a scheduled VA examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2004).  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

In this case, the Board believes that the RO appears to have 
incorrectly advised the veteran as to the consequences of 
failing to report for a scheduled VA examination in a claim 
for an increase.  

In this regard, the Board notes the text of a February 2004 
letter in which the RO advised the veteran that, if he failed 
to report for his examination, the claim shall be rated based 
on the evidence of record.  

The Board notes that this is the appropriate rule for when 
the veteran fails to report for an examination in conjunction 
with an original claim for compensation.  In a claim for an 
increase, however, the provisions of 38 C.F.R. § 3.655 
instruct that the claim shall be denied.  

In view of the foregoing, the Board believes that a remand of 
this case is warranted so that the veteran can be provided 
with the provisions of 38 C.F.R. § 3.655 that are relevant to 
a claim for increase, and so that he could be provided with 
another opportunity to report for a VA examination.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the consequences of failing to report for 
a scheduled examination.  38 C.F.R. § 
3.655.  

2.  The veteran should be afforded a VA 
examination to determine the extent and 
current severity of his service-connected 
rheumatoid arthritis.  All indicated 
tests and studies are to be performed, 
including x-ray studies of all affected 
joints identified by the veteran.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

a.  The examiner should identify all 
joints, if any, affected by rheumatoid 
arthritis and those affected by 
degenerative arthritis.  A detailed 
history regarding all affected joints 
should be provided in the report.  The 
examiner should indicate whether the 
veteran's rheumatoid arthritis is 
active or inactive.  

b.  All disabling manifestations of any 
joints affected by rheumatoid arthritis 
should be provided, to include the 
range of motion in degrees of all 
joints so affected.  The examiner 
should indicate what is considered 
normal range of motion for each 
affected joint.  

c.  With respect to any joint affected 
by rheumatoid arthritis, the examiner 
should determine whether the joint 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to rheumatoid arthritis.  
If feasible, these determinations 
should be expressed in terms of the 
degree of additional loss of range of 
motion or favorable, intermediate or 
unfavorable ankylosis.  

d.  The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the affected 
joint is used repeatedly over a period 
of time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable, 
intermediate or unfavorable ankylosis 
due to pain on use or during flare-ups.  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

